Name: Council Regulation (EEC) No 2429/89 of 28 July 1989 amending Annex I to Regulation (EEC) No 288/82 in respect of the liberalization of certain products which are subject to national quantitative restrictions
 Type: Regulation
 Subject Matter: trade;  trade policy
 Date Published: nan

 No L 230/6 Official Journal of the European Communities 8 . 8 . 89 COUNCIL REGULATION (EEC) No 2429/89 of 28 July 1989 amending Annex I to Regulation (EEC) No 288/82 in respect of the liberalization of certain products which are subject to national quantitative restrictions Whereas the economic and trade situation is such that a number of quantitative restrictions still applied by certain Member States are may be abolished, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the instruments establishing common organization of agricultural markets and to the instruments concerning processed agricultural products adopted pursuant to Article 235 of the Treaty, in particular the provisions of those instruments which allow for derogation from the general principle that all quanti ­ tative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments, Having regard to the proposal from the Commission, Whereas the common commercial policy must be based on uniform principles ; whereas the common rules for imports laid down by Regulation (EEC) No 288/82 ('), as last amended by Regulation (EEC) No 1243/86 (2), are an important aspect of that policy ; whereas the liberalization of imports, that is to say the absence of any quantitative restrictions, subject to exceptions and derogations provided for in Community rules, in the starting point for common rules in this field ; Whereas the quantitative restrictions which exist in the Member States are listed in Annex I to Regulation (EEC) No 288/82 ; Article 1 In Annex I to Regulation (EEC) No 288/82 :  the products listed, for each given Member State, in Annex A to this Regulation are deleted,  is deleted in the description of the geographical scope of the quntitative restrictions concerning the products listed, for each given Member State, in Annex B to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1989 . For the Council The President M. CHARASSE (') OJ No L 35, 9 . 2. 1982, p. 1 . V) OJ No L 113, 30. 4. 1986, p. 1 . (') Excluding those codes relating to ECSC products. (J) With the exception of 7217 11 10 , 7217 11 90, 7217 31 00, 7217 32 00, 7217 33 00 . (&gt;) Excluding 7217 31 00 , 7217 32 00, 7217 33 00, 7217 39 00. 8 . 8 . 89 Official Journal of the European Communities No L 230/7 ANNEX A PORTUGAL 8302 10 10 8302 10 90 8302 20 10 8302 20 90 8302 30 00 8302 41 00 8302 42 10 8302 49 10 8302 49 90 8302 50 00 8302 60 10 8302 60 90 8425 8426 1 1 00 ex 8426 12 00 8426 19 00 8426 20 00 8426 30 00 ex 8426 41 00 ex 8426 49 00 8426 91 10 8426 91 90 8426 99 10 8426 99 90 ex 8427 90 00 BENELUX ex 8212 6401 10 10 8214 10 00 6401 91 10 8214 20 00 6401 92 10 8214 90 00 6401 99 10 6402 30 10 8215 91 00 8215 99 6402 91 10 6402 99 10 6911 10 00 6911 90 00 8433 11 10 to 8433 19 90 ex 6912 00 50 ex 8907 GERMANY ITALY 6911 10 00 ex 6911 90 00 1604 13 10 ex 1604 14 10 ex 6912 00 50 6912 00 90 ex 1904 20 50 ex 1604 20 70 SPAIN 6907 4809 20 00 6908 4816 20 00 ex 4816 10 00 6805 10 ex 8211 10 00 821 1 91 90 8211 92 90 7202 99 90 7202 60 00 8215 ex 7207 ex 8407 ex 7211 (') ex 7217 (2) ex 8501 ex 721 1 ex 8502 ex 7212 ex 8503 7304 8506 7305 ex 8544 7306 7411 8545 1 1 00 ex 8208 9503 ex 8210 5001 00 00 8211 91 5002 00 00 8211 92 8211 93 5006 ex 7408 7411 7608 8201 10 00 ex 8201 30 00 8202 10 00 8205 8201 50 00 8301 20 00 to 8301 40 90 8302 42 90 ex 8456 ex 8458 ex 8461 ex 8462 ex 8463 8428 90 71 8428 90 79 ex 8428 90 99 8429 51 10 ex 9017 ex 9105 ex 9607 ex 3907 50 00 ex 3910 00 00 ex 3917 29 11 ex 3917 29 13 ex 3917 32 11 ex 3917 32 19 ex 3917 39 11 ex 3917 39 13 ex 3919 90 31 ex 3919 90 35 ex 3920 92 00 3920 93 00 3920 94 00 3920 99 11 3920 99 19 ex 3921 19 90 3921 90 11 ex 3921 90 41 ex 3921 90 43 ex 3921 90 49 5204 11 00 5204 19 00 5504 90 00 5511 10 00 5511 20 00 5511 30 00 ex 5604 90 00 7010 90 10 7604 21 00 8201 20 00 8201 40 00 8201 60 00 8201 90 00 8202 20 10 8202 20 90 8201 31 10 8202 31 51 8202 31 59 8202 31 90 8202 32 10 8202 32 90 8202 40 00 820291 11 8202 91 19 820291 30 820291 90 8ZO2 99 11 8202 99 19 8202 99 90 ex 8206 00 00 ex 8214 Ã 0 00 ex 8214 20 00 ex 8214 90 00 8301 10 00 8301 50 00 8301 60 00 8301 70 00 2815 11 00 2815 12 00 ex 3909 10 00 to ex 3909 40 00 ex 3919 10 31 to ex 391910 39 ex 3920 61 00 to ex 3920 69 00 ex 3921 13 00 ex 3921 19 10 ex 3921 90 19 ex 3921 90 20 ex 3921 90 30 ex 3921 90 41 ex 3921 90 50 ex 3915 90 91 ex 3915 90 99 ex 3916 90 15 ex 3916 90 19 5205 5206 5503 5501 5502 5506 5507 5508 5509 ex 7013 ex 7217 0 ex 7315 ex 7407 8428 ex 8430 10 00 8431 10 Of ex 8431 20 00 ex 8431 31 00 ex 8431 39 10 ex 8431 39 90 ex 8431 41 0C ex 8431 49 10 ex 8431 49 90 8457 8459 8460 ex 8510 90 00 ex 9031 10 00 ex 9031 20 00 9031 30 00 9031 40 00 ex 9031 80 91 ex 9031 80 99 ex 9031 90 90 No L 230/8 Official Journal of the European Communities 8 . 8 . 89 ANNEX B DENMARK 8211 10 00 821 1 91 90 8211 92 90 ex 8215 GREECE 8506 11 10 8506 11 90 8506 13 00 8506 12 00 FRANCE ex 3203 00 19 3204 1 1 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 3204 16 00 3204 17 00 3204 19 00 3204 20 00 3204 90 00 ex 6907 lOOO (') ex 6907 90 10 (') ex 6907 90 91 (') 7202 41 10 7202 41 90 7202 50 00 8211 10 00 (') 8211 91 90 (') 8211 92 90 (') 821 1 93 90 (') 8529 10 90 8529 90 10 8529 90 99 8546 10 00 8546 20 10 8546 20 91 8546 20 99 8546 90 10 ex 8546 90 90 9011 10 00 9011 20 00 901 1 80 00 9011 90 00 9014 20 11 9014 20 13 9014 20 15 9014 20 19 9014 20 90 ex 9014 80 00 9015 10 10 9015 10 90 9015 20 10 9015 20 90 9015 30 10 9015 30 90 9015 40 90 9015 80 11 ex 9015 80 91 ex 9015 80 93 ex 9015 80 99 9024 10 10 902410 89 9024 10 91 9024 10 93 9024 80 10 9024 80 99 ex 9025 19 10 ex 9025 19 99 ex 9025 20 10 9025 80 10 ex 9025 80 99 ex 9026 10 10 ex 9026 10 91 ex 9026 10 99 ex 9026 20 10 ex 9026 20 90 ex 9026 80 10 ex 9026 80 99 ex 9027 10 90 9027 80 99 9029 10 10 9029 20 10 9030 10 10 9030 1090 9030 20 10 9030 31 10 9030 39 10 9030 39 91 9030 39 99 9030 40 10 9030 40 90 9030 81 10 9030 89 10 9030 89 99 9031 10 00 9031 80 10 ex 9031 80 91 ex 9031 80 99 ex 9032 10 10 9032 10 91 ex 9032 10 99 ex 9032 20 10 ex 9032 20 90 ex 9032 89 10 ex 9032 89 90 ex 9503 10 10 9503 30 30 ex 9503 80 10 ex 9503 80 90 ex 9503 90 31 ex 9503 90 35 ex 9503 90 55 ex 9503 90 99 IRELAND 6305 10 10 (') Alignment on the no quantity restrictive regime.